Case 3:17-cv-00108-GPC-MDD Document 1165-3 Filed 04/15/19 PageID.123411 Page 1 of
                                       3



                     TABLE OF CONTENTS OF EXHIBITS
      TO NON-PARTY SONY MOBILE COMMUNICATIONS (USA) INC.’S
      SECOND DECLARATION OF LEE HILL IN SUPPORT OF SEALING
               TRIAL EXHIBITS AND DEPOSITION DESIGNATIONS


   Attachment                                               Page(s)

   Exhibit A                                                1-2
Case 3:17-cv-00108-GPC-MDD Document 1165-3 Filed 04/15/19 PageID.123412 Page 2 of
                                       3


         EXHIBIT A TO THE SECOND DECLARATION OF LEE HILL

   For Will Call Exhibits:

     Exhibit      Information Sought to Be      Type of             Explanation
                           Sealed             Informatio
    PTX001425 Bates:                               n
                                              Agreement/          Confidential non-
              Q2014FTCBB_0037423              terms               public
              Q2014FTCBB_0037426                                  information


   For Will Call Designations:

     Deponent Name Depositio Informatio        Type of        Explanation
                      n Date    n Sought     Information
                                  to Be
                                 Sealed
    Arthur Lee Hill, 5/15/2018 37:24-38:14 Describes sealed Confidential non-
    IV                                     document         public
                                           material         information
    Arthur Lee Hill, 5/15/2018 39:5-23       Non-public detail    Confidential non-
    IV                                       of     operational   public
                                             dependencies         information
    Arthur Lee Hill, 5/15/2018 46:3-9        Non-public           Confidential non-
    IV                                       assessment      of   public
                                             licensing terms      information
    Arthur Lee Hill, 5/15/2018 46:23-47:2    Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 47:4-12       Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 56:2-9        Non-public          Confidential non-
    IV                                       information     re: public
                                             3rd-party           information
                                             commercial
                                             relationships




                                                                  EXHIBIT A, Page 1
Case 3:17-cv-00108-GPC-MDD Document 1165-3 Filed 04/15/19 PageID.123413 Page 3 of
                                       3



    Arthur Lee Hill, 5/15/2018 57:10-13; 19- Describes sealed Confidential non-
    IV                         20            document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 66:13 - 19    Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 74:7-12;18-   Describes sealed Confidential non-
    IV                         24            document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 74:25 - 75: 8 Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 75:25 – 76:23 Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 99:10-22      Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 100:9-19      Describes sealed Confidential non-
    IV                                       document         public
                                             material         information
    Arthur Lee Hill, 5/15/2018 100:22-101: Describes sealed Confidential non-
    IV                         2           document         public
                                           material         information
    Arthur Lee Hill, 5/15/2018 111:117-20; Confidential        Confidential non-
    IV                         22-24       licensing           public
                                           discussions         information
    Arthur Lee Hill, 5/15/2018 151:13        Discloses    non- Confidential non-
    IV                                       public            public
                                             commercial terms information
    Arthur Lee Hill, 5/15/2018 185:11-15     Discloses        Confidential non-
    IV                                       existence    and public
                                             nature of non- information
                                             public document




                                                              EXHIBIT A, Page 2
